Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153952                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153952
                                                                     COA: 327971
                                                                     Kent CC: 14-006374-FC
  HORACE DEMARIO COLLINS,
           Defendant-Appellant.

  _________________________________________/

          On January 24, 2017, the Court ordered oral argument on the application for leave
  to appeal the August 20, 2015 order of the Court of Appeals. On order of the Court, the
  application is again considered. Pursuant to MCR 7.305(H)(1) and in light of the
  prosecutor’s concession that the defendant in this case should receive relief under People
  v Lockidge, 498 Mich. 358 (2015), we VACATE our order dated January 24, 2017 and, in
  lieu of granting leave to appeal, we REMAND this case to the Kent Circuit Court for
  consideration of the defendant’s issue regarding the assessment of court costs and to
  determine whether the court would have imposed a materially different sentence under
  the sentencing procedure described in Lockridge. On remand, the trial court shall follow
  the procedure described in Part VI of our opinion. If the trial court determines that it
  would have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it may reaffirm the original sentence. If, however, the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
           s0905
                                                                                Clerk